DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed February 28, 2020.
Claims 1-20 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 1, 14, 19 and 20) followed subsequently by the rejections of the respective dependent claims.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 04/30/21 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
7.	Claims 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.
	Applicant is advised that should claim 1 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two sets of claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one set of claims to object to the 
Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
8.	The drawings are objected to under 37 CFR § 1.84(o) because the following drawing elements lack meaningful legends (e.g., descriptive legend):
Figure 5 needed identifying legends for understanding of the drawing.
Correction is required.
No new matter should be entered.
9.	In claim 19, recites the limitation of “operably coupled to the memory” should be amended to “configured to” to show that a computer (or other hardware component) has actually be configured to perform the recited task.  A computer that is operably coupled to perform a task does not necessarily perform the task.
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-13 and 20, computer program product of claims 14-18, system of claim 19 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include computer, computer readable storage medium, system, memory and processor.
2.	The limitations are recited in claims 1, 14, 19 and 20 are extracting two or more tables, normalizing tables using alignment techniques, tables are from structured and unstructured data,  determining differences, similarities across extracted tables by performing comparisons of the normalized tables, structured parameters of the multiple tables, multiple measures of the table,  deriving insights of the comparisons, automated action of the insights, outputting insights to the user is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting computing device, computer program product, system, processor, memory, nothing in the claim element precludes the step from practically being performed in the mind. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus the limitations are directed to abstract mental process and can be performed by human with the aid of pen and paper. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites computer, computer readable storage medium, system, memory and processor steps. The computer, system, memory, processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 14, 19 and 20 recited additional limitations, such that insights from the comparison by applying at least one analytical model to the at least one of the one or more determined differences and one or more determined similarities. These limitations are a context which encompasses an user can compare data or the data inside of a table and using some rules to identify an idea. Using generic computing components (e.g. computer, computer readable storage medium, system, processor) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-13 and 15-18 recite an additional limitation (e.g. converting extracted tables, performing alignment, renaming, overlap between header cells or attributes, aligned using same unit, add, delete on insights etc.) which is also directed to collecting, displaying and manipulating of data, which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
In claim 14, recited the limitations of a computer program product comprising a  computer readable storage medium having program instruction. The computer program product is merely software per se is not statutory. Further, the storage medium as described in the original specification on [0043] (e.g. storage medium may be, for example, but not limited to, any suitable combination of the foregoing etc.). The claims fail to place the invention squarely within one statutory class of invention. The claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101. The Examiner suggest adding the limitation "non-transitory computer-readable storage medium" to claims 14-18 to limit the claim scope to encompass only statutory subject matter.
 Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections- 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 2016/0063097 A1), hereinafter Brown in view of Langseth et al. (US 2007/0011134 A1), hereinafter Langseth.  
	As for claim 1, Brown teaches a computer-implemented method comprising: extracting two or more tables from two or more input documents, wherein each of the two or more input documents comprises structured data and unstructured data (see [0018]-[0019], contemplate that the data to be clustered comprise structured data, unstructured data);
normalizing the two or more extracted tables using one or more alignment techniques; determining at least one of (i) one or more differences and (ii) one or more similarities across the two or more extracted tables by performing a comparison of the two or more normalized tables (see abstract, data having similarities and dissimilarities in a clustered or grouped, [0067], data to be normalize based on covariance matrix, [0019], compares, contrast or matching data, determining based on the context of the data);
deriving one or more…from the comparison by applying at least one analytical model to the at least one of the one or more determined differences and one or more determined similarities; and outputting at least a portion of the one or more….to at least one user; wherein the method is carried out by at least one computing device (see abstract, data having clustered or grouped according to similarities and dissimilarities, [0019], compares, contrast or matching data, [0069], data to be display in a graphical representation and bucketed form, contemplate displaying the bucketed information in a hierarchal fashion, where buckets listed by name or other configuration where sub-buckets shows below and/or as part of the parent bucket). 
 Brown teaches the claimed invention including the limitations of deriving one or more comparison, at least one user ([0019]). Brown does not explicitly teach the limitations of deriving one or more insights from the comparison, the one or more insights to at least one user. 
In the same filed of endeavor, Langseth teaches the claim recited limitations of deriving one or more insights from the comparison, the one or more insights to at least one user (see [0160], compare the relationship of the documents, size, average number etc., [0119], relationships and events across a hierarchy can provide interesting insights).
Brown and Langseth both references teach features that are directed to analogous art and they are from the same field of endeavor, such as contextual information about structured and unstructured data, comparing, evaluating, find relationships.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Langseth’s teaching to Brown’s system to have a middleware method that allows structured data analysis tools to operate on unstructured data. Thus, the structured schema can be available for to use as commercial or proprietary structured data analysis tools. These kind of tool are useful in business such as, how data is changing over time in a business (see Langseth, [0014]-[0015]).
As for claim 14, 
		The limitations therein have substantially the same scope as claim 1 because claim 14 is a computer program product comprising a computer readable storage medium claim for implementing the steps as recited in claim 1. Therefore, claim 14 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Langseth’s teaching to Brown’s system to have a middleware method that allows structured data analysis tools to operate on unstructured data. Thus, the structured schema can be available for to use as commercial or proprietary structured data analysis tools. These kind of tool are useful in business such as, how data is changing over time in a business (see Langseth, [0014]-[0015]).
As for claim 19, 
		The limitations therein have substantially the same scope and similar limitations as claim 1, as claim 19 is a system claim and except for the limitations of normalizing table using multiple measures, applying at least one analytical model, performing at least one automated action. Brown teaches such limitations on [0067], [0077], [0227], e.g. various embodiments contemplate the bucket model, normalized based on covariance matrix, various contemplate organize the bucket automatically. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Langseth’s teaching to Brown’s system to have a middleware method that allows structured data analysis tools to operate on unstructured data. Thus, the structured schema can be available for to use as commercial or proprietary structured data analysis tools. These kind of tool are useful in business such as, how data is changing over time in a business (see Langseth, [0014]-[0015]).
As for claim 20, 
		The limitations therein have substantially the same scope and similar limitations as claim 1, except for the limitations of normalizing table using multiple measures, applying at least one analytical model, performing at least one automated action. Brown teaches such limitations on [0067], [0077], [0227], e.g. various embodiments contemplate the bucket model, normalized based on covariance matrix, various contemplate organize the bucket automatically. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Langseth’s teaching to Brown’s system to have a middleware method that allows structured data analysis tools to operate on unstructured data. Thus, the structured schema can be available for to use as commercial or proprietary structured data analysis tools. These kind of tool are useful in business such as, how data is changing over time in a business (see Langseth, [0014]-[0015]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said normalizing comprises performing one-table normalization by converting a given one of the two or more extracted tables into a normalized form (see Brown, [0058]; Also see Langseth, [0023]). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said normalizing comprises performing table alignment by comparing the given normalized table to at least one of the two or more extracted tables (see Brown, [0216], [0218]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said normalizing comprises carrying out two-table normalization by performing column alignment and column renaming across the extracted tables compared in connection with said table alignment (see Brown, [0230]-[0231]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
 wherein said performing the comparison comprises comparing the two or more normalized tables using at least one similarity measure (see Brown, abstract, [0067]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said using at least one similarity measure comprises using a structural similarity measure to determine at least one overlap between header cells of the two or more normalized tables (see Brown, Fig. 16A, 17B, [0015]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said using at least one similarity measure comprises using a metadata similarity measure to identify one or more similarities among the metadata from the two or more normalized tables (see Brown, abstract, [0067], [0197]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said using at least one similarity measure comprises using an attribute similarity measure to determine at least one overlap between one or more attribute types of table cells across the two or more normalized tables (see Brown, Fig. 16A, 17B, [0015], [0025]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said using one or more alignment techniques comprises aligning structured data in the two or more extracted tables by comparing structured data and unstructured data across the two or more extracted tables (see Brown, [0019], [0216], Fig. 17A, 17B).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said normalizing comprises performing value normalization using the aligned structured data (see Brown, [0066], [0216]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein performing value normalization comprises representing at least a portion of multiple values in the aligned structured data using a same unit (see Brown, [0066], [0250]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
 wherein said extracting comprises preserving at least one of (i) one or more formatting parameters of each of the two or more extracted tables and (ii) one or more structural parameters of each of the two or more extracted tables (see Brown, [0019], [0025]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Langseth teaches:
wherein said deriving one or more insights comprises identifying at least one of (i) information added to at least one of the two or more extracted tables, (ii) information deleted from at least one of the two or more extracted tables, and (iii) information updated in at least one of the two or more extracted tables (see Brown, [0019], [0057]; Also see Langseth, [0022], [0119]).
Claims 15-18 corresponds in scope claims 5-8 and is similarly rejected. 
Prior Arts
14. 	US 2016/0012122 A1 teaches corpus of data is structured as an encyclopedia or dictionary. Defining concepts (e.g., Wikipedia) and can additionally be augmented with concepts found in new unstructured data sources. Concepts that exist in a concept graph are extracted from a document and then a vector representation of the document ([0112]).
	US 20160012044 A1 teaches define a space of concepts and their relationships. A concept graph derived from crowd-sourced data sources such as wikis, which focus on defining concepts (e.g., Wikipedia). A concept graph additionally be augmented with concepts found in new unstructured data sources ([0037]).
	WO 2016/009321 teaches degree of relations between each of the documents and concepts knowledge is calculated, receiving query, determining one or more concept from the query, outputting a list that is responsive to the retrieved list ([0004]).
	US 9734196, US 9576023, US 9798818, US 20160012122, US 20160012336, US 20190073415, US 20160012057, WO2016009321A1, 20060047636, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
15.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
16.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
17.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154 
01/15/22